                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                HELENA DIVISION

RUTH ANN BROWN                                                                     PLAINTIFF

v.                           No. 2:17-CV-00123-BRW-PSH

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                                  DEFENDANT

                                            ORDER

       I have reviewed the Recommended Disposition (Doc. No. 21) submitted by United States

Magistrate Judge Patricia Harris. No objections have been filed. After careful consideration, the

Recommended Disposition is approved and adopted in all respects. Judgment will be entered

accordingly.

       Accordingly, the Commissioner’s decision is AFFIRMED, and Plaintiff Ruth Brown’s

Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED, this 26th day of November, 2018.




                                            /s/ Billy Roy Wilson __________
                                            UNITED STATES DISTRICT JUDGE
